        Case 3:19-cv-01491-VC Document 81
                                       80 Filed 03/29/21
                                                03/24/21 Page 1 of 6



 1   Amanda C. Sommerfeld (State Bar No. 185052)
     asommerfeld@jonesday.com
 2   JONES DAY
     555 South Flower Street, Fiftieth Floor
 3   Los Angeles, CA 90071.2300
     Telephone: +1.213.489.3939
 4   Facsimile: +1.213.243.2539
 5   Anthony J. Dick (admitted pro hac vice)
     ajdick@jonesday.com
 6   JONES DAY
     51 Louisiana Avenue, N.W.
 7   Washington, D.C. 20001-2113
     Telephone: +1.202.879.3939
 8   Facsimile: +1.202.626.1700
 9   Scott Morrison (SBN 320167)
     scottmorrison@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, CA 92121
     Telephone: +1.858.314.1189
12   Facsimile: +1.844.345.3178
13   Attorneys for Defendant
     SKYWEST AIRLINES, INC.
14
     Plaintiffs’ counsel listed on next page
15

16                                    UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19

20   TREMAINE WILSON, et al.,                        Case No. 3:19-CV-01491-VC

21                      Plaintiffs,                  JOINT STIPULATION SETTING
                                                     BRIEFING SCHEDULE ON CROSS-
22          v.                                       MOTIONS FOR SUMMARY
                                                     JUDGMENT; AND [PROPOSED]
23   SKYWEST AIRLINES, INC.,                         ORDER
                                                              AS MODIFIED
24                      Defendant.                   Judge:          Hon. Vince Chhabria

25

26

27

28
                                                          JOINT STIPULATION; PROPOSED ORDER
                                                                     CASE NO. 3:19-CV-01491-VC
        Case 3:19-cv-01491-VC Document 81
                                       80 Filed 03/29/21
                                                03/24/21 Page 2 of 6



 1   Matthew R. Bainer, Esq. (SBN 220972)
     THE BAINER LAW FIRM
 2   1901 Harrison St., Suite 1100
     Oakland, California 94612
 3   Telephone: (510) 922-1802
     Facsimile:    (510) 844-7701
 4   mbainer@bainerlawfirm.com
 5   Attorneys for Plaintiffs
     Tremaine Wilson and Lauren Becker
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  JOINT STIPULATION; PROPOSED ORDER
                                            -2-              CASE NO. 3:19-CV-01491-VC
           Case 3:19-cv-01491-VC Document 81
                                          80 Filed 03/29/21
                                                   03/24/21 Page 3 of 6



 1           On March 17, 2021, the Court held a Case Management Conference to discuss the parties’
 2   cross motions for summary judgment in light of the Ninth Circuit’s recent ruling in Bernstein v.
 3   Virgin America, Inc., --- F.3d ---, 2021 WL 867583 (9th Cir. Feb. 23, 2021) (publication
 4   pending). Ultimately, the Court ordered the parties to file new cross motions for summary
 5   judgment. The Court set a hearing date on those cross motions for May 27, 2021, and ordered the
 6   parties to stipulate to a briefing schedule consistent with the Court’s Standing Order.
 7           On March 19, 2021, one of SkyWest’s lawyers had an unexpected death in the immediate
 8   family and will be out of the office and traveling in order to get affairs in order. The Parties have
 9   conferred over a schedule that takes this into consideration and also affords them the time each
10   believes is appropriate. Accordingly, the Parties jointly request a brief continuance of the hearing
11   on their cross-motions for summary judgment to June 17, 2021. The Parties stipulate to the
12   following briefing schedule in light of that continuance, which respects the Court’s Standing
13   Order by allowing two weeks between the fourth brief and the hearing date and more than seven
14   weeks between the first brief and the hearing date.
15                        Event/Filing                                      Deadline
16    Defendant’s motion for summary judgment            April 15, 2021
17    Plaintiffs’ combined cross motion and              May 6, 2021      April 29, 2021

18    opposition
19    Defendants’ combined opposition and reply          May 20, 2021      May 13, 2021

20    Plaintiffs’ reply                                  June 3, 2021      May 27, 2021

21    Hearing                                            June 17, 2021     June 10, 2021

22

23   IT IS SO STIPULATED.
24   ///
25   ///
26   ///
27   ///
28
                                                                JOINT STIPULATION; PROPOSED ORDER
                                                                           CASE NO. 3:19-CV-01491-VC
       Case 3:19-cv-01491-VC Document 81
                                      80 Filed 03/29/21
                                               03/24/21 Page 4 of 6



 1
     DATED: March 24, 2021             Respectfully submitted,
 2
                                 By:
 3                                     s/ Amanda Sommerfeld
                                       Amanda C. Sommerfeld
 4                                     Scott Morrison
                                       Anthony Dick
 5                                     JONES DAY

 6                                     Attorneys for Defendants SKYWEST
                                       AIRLINES, INC.
 7

 8   DATED: March 24, 2021       By:   s/ Matthew Bainer
                                       Matthew R. Bainer
 9                                     THE BAINER LAW FIRM

10                                     Attorneys for Plaintiffs TREMAINE WILSON and
                                       LAUREN BECKER and the Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   JOINT STIPULATION; PROPOSED ORDER
                                        -2-                   CASE NO. 3:19-CV-01491-VC
        Case 3:19-cv-01491-VC Document 81
                                       80 Filed 03/29/21
                                                03/24/21 Page 5 of 6



 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Amanda C. Sommerfeld, attest that concurrence in the filing of this document has been
 3   obtained from the other signatories. I declare under penalty of perjury under the laws of the
 4   United States of America that the foregoing is true and correct.
 5          Executed this 24th day of March, 2021, at Los Angeles, California.
 6
                                                                 s/ Amanda Sommerfeld
 7                                                               AMANDA C. SOMMERFELD
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               JOINT STIPULATION; PROPOSED ORDER
                                                   -3-                    CASE NO. 3:19-CV-01491-VC
Case 3:19-cv-01491-VC Document 81 Filed 03/29/21 Page 6 of 6
